IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                               FEBRUARY 17, 2009 Session

    IN RE: J. G. H., Jr., DOB 11/04/05, A Child Under 18 Years of Age
     JAMES and TERI WOLFE v. JENNIFER LYNN DUCKHORN
                  Direct Appeal from the Juvenile Court for Shelby County
                          No. S3119   Herbert Lane, Special Judge



                    No. W2008-01913-COA-R3-PT - Filed August 17, 2009




J. STEVEN STAFFORD, J., DISSENTING:

        I respectfully dissent from the majority opinion. It is my belief that the same procedure was
utilized in this case as was used for the appointment of the special judge in the case of State of
Tennessee Department of Children’s Services v. Ruth Sails, et al., No. W2008-01352-COA-R3-PT,
2009 Tenn. App., LEXIS 431 (Tenn. Ct. App. July 10, 2009) (Stafford, J., dissenting). Consequently
I believe that the special judge was not appointed in conformity with the statutory and case law and
should not be considered a special judge. I am of the opinion that all action taken by the special
judge in this case is a nullity. I hereby adopt and reiterate the reasoning set out in the dissenting
opinion in the Sails case. I would remand this case to the trial court for further proceedings in
accordance with this opinion




                                                      ___________________________________
                                                      J. STEVEN STAFFORD, J.